Execution Version




Exhibit 10.43
FOURTH AMENDMENT TO CREDIT AGREEMENT


This Fourth Amendment to Credit Agreement (this “Amendment”) is entered into
effective as of the 16th day of November, 2016, by and among Gran Tierra Energy
International Holdings Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (“Borrower”), Gran Tierra Energy
Inc., a corporation duly formed and existing under the laws of the State of
Delaware (f/k/a Gran Tierra Energy Inc., a corporation duly formed and existing
under the laws of the State of Nevada, “Parent”), The Bank of Nova Scotia, as
administrative agent ( “Administrative Agent”) and Lenders party hereto.
W I T N E S S E T H:
WHEREAS, Borrower, Parent, Administrative Agent, and Lenders are parties to that
certain Credit Agreement dated as of September 18, 2015 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”) (unless otherwise defined herein, all terms used herein with their
initial letter capitalized shall have the meaning given such terms in the Credit
Agreement as amended by this Amendment);
WHEREAS, pursuant to the Credit Agreement, Lenders have made certain Loans to
Borrower and provided certain other credit accommodations to Borrower;
WHEREAS, Borrower has advised Administrative Agent and Lenders that it intends
to prepay the Term Loans in full;
WHEREAS, Borrower has requested that Administrative Agent and Lenders enter into
this Amendment to amend the Credit Agreement to, among other things, delete
Section 6.02(e) of the Credit Agreement;
WHEREAS, Lenders have agreed to increase the Borrowing Base to $250,000,000.00,
which redetermination of the Borrowing Base shall constitute the November 1,
2016 Scheduled Redetermination.
WHEREAS, Administrative Agent, Borrower and Lenders have agreed to enter into
this Amendment to amend the Credit Agreement as more particularly set forth
herein;
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower,
Administrative Agent and Lenders hereto hereby agree as follows:
Section 1.Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Amendment, and subject to the satisfaction of
the conditions precedent


1

--------------------------------------------------------------------------------





set forth in Section 3 hereof, the Credit Agreement shall be amended, effective
as of the Fourth Amendment Effective Date, as follows:
1.1    Global Amendment. Each reference in any Loan Document to “Gran Tierra
Energy Inc., a corporation duly formed and existing under the laws of the State
of Nevada” is hereby amended and restated in its entirety with “Gran Tierra
Energy Inc., a corporation duly formed and existing under the laws of the State
of Delaware”.
1.2    Amendment to Section 6.02 of the Credit Agreement. Section 6.02 of the
Credit Agreement is hereby amended by (a) deleting Section 6.02(e) of the Credit
Agreement in its entirety and (b) amending and restating “and (e).” at the end
of the last sentence of Section 6.02 of the Credit Agreement in its entirety
with “.”.
1.3    Amendment to Section 8.16 of the Credit Agreement. Section 8.16 of the
Credit Agreement is hereby amended by (a) amending and restating Section
8.16(a)(vi) in its entirety with “[Reserved].” and (b) inserting new clause (c)
of Section 8.16 as follows:


(c)    No later than December 21, 2016 (or such longer time as the Majority
Lenders may agree), the Administrative Agent shall have received satisfactory
evidence that the corporate resolutions of Taghmen approving the appointment of
new directors of Taghmen by its sole shareholder have been duly registered with
the Spanish Commercial Register.


1.4    Amendment to Section 9.02(e) of the Credit Agreement. Section 9.02(e) of
the Credit Agreement shall be amended by amending and restating “percentage
equal to the lesser of (x) the amount of the fraction expressed as a percentage,
the numerator of which is the sum of the Revolving Credit Exposures of the
Lenders on such day, and the denominator of which is $160,000,000 and (y) the
Borrowing Base Utilization Percentage” with “Borrowing Base Utilization
Percentage”.
1.5    Amendment to Section 9.02(g) of the Credit Agreement. Section 9.02(g) of
the Credit Agreement shall be amended by replacing “$150,000,000” in the first
proviso with “$300,000,000”.


1.6    Amendment to Section 9.02(i) of the Credit Agreement. Section 9.02(i) of
the Credit Agreement shall be amended and restated in its entirety to read as
follows:


(i)    Debt incurred by any Credit Party, the principal amount of which does not
exceed five percent (5%) of the then-effective Borrowing Base in the aggregate.
1.7    Amendment to Sections 9.05(g) and 9.05(k) of the Credit Agreement.
Sections 9.05(g) and 9.05(k) of the Credit Agreement shall be amended by
amending and restating “percentage equal to the lesser of (x) the amount of the
fraction expressed as a percentage, the numerator of which is the sum of the
Revolving Credit Exposures of the Lenders on such day, and the denominator of
which is $160,000,000 and (y) the Borrowing Base Utilization Percentage” with
“Borrowing Base Utilization Percentage”.


2

--------------------------------------------------------------------------------





1.8    Amendment to Section 9.10 of the Credit Agreement. Section 9.10 of the
Credit Agreement is hereby amended by (a) inserting “(as if such Credit Party
had become a Subsidiary Guarantor as of such date)” immediately after “Section
8.14” therein, (b) deleting “and” immediately before clause (e) therein, (c)
deleting “.” at the end thereof and (d) inserting new clause (f) after clause
(e) therein to read as follows:
and (f) any Credit Party (other than the Borrower) may liquidate, wind up or
dissolve if the Parent determines in good faith that such liquidation or
dissolution is not materially disadvantageous to the Lenders and all of the
assets of such Credit Party are transferred to another Credit Party.
1.9    Amendment to Section 12.02(b) of the Credit Agreement. Section 12.02(b)
of the Credit Agreement is hereby amended by deleting “or Section 6.02(e)”
therein in its entirety.
1.10    Amendment to Annex I of the Credit Agreement. Annex I of the Credit
Agreement is hereby amended and restated in its entirety with Annex I attached
hereto.
1.11    Amendment to Exhibit B of the Credit Agreement. Exhibit B of the Credit
Agreement is hereby amended and restated in its entirety with Exhibit B attached
hereto.
SECTION 2.    Redetermination of Borrowing Base. Lenders hereby agree that for
the period from and including the Fourth Amendment Effective Date, but until the
next Scheduled Redetermination Effective Date, the next Interim Redetermination
Date or the next adjustment to the Borrowing Base under Section 2.08(e), Section
2.08(f) or Section 9.11(d) of the Credit Agreement, whichever occurs first, the
amount of the Borrowing Base shall be increased to $250,000,000.00, which
redetermination of the Borrowing Base shall constitute the November 1, 2016
Scheduled Redetermination of the Borrowing Base. This Section 2 constitutes the
New Borrowing Base Notice for the November 1, 2016 Scheduled Redetermination of
the Borrowing Base.
SECTION 3.    Conditions Precedent. This Amendment shall be effective on the
date that each of the following conditions precedent is satisfied or waived in
accordance with Section 12.02 of the Credit Agreement (the “Fourth Amendment
Effective Date”):
3.1    Prepayment of Term Loan. Administrative Agent shall have received
reasonably satisfactory evidence that the Term Loans have been indefeasibly
prepaid in full in cash concurrently with the effectiveness of this Amendment on
the Fourth Amendment Effective Date.
3.2    Fee Letter. The Borrower shall have paid to the Administrative Agent and
the Lenders all fees required to be paid by the Borrower (including pursuant to
that certain Fee Letter dated as of the date hereof between the Parent and the
Administrative Agent (the “Fourth Amendment Fee Letter”).
3.3    Secretary’s Certificate. The Administrative Agent shall have received a
certificate of the Secretary, an Assistant Secretary or another officer of the
Parent setting forth (a) resolutions of its board of directors or other
applicable governing body with respect to the authorization of


3

--------------------------------------------------------------------------------





the Parent to execute and deliver this Fourth Amendment, (b) the directors
and/or officers of the Parent (i) who are authorized to sign the Loan Documents
to which the Parent is a party and (ii) who will, until removed from the board
of directors or replaced by another officer or officers duly authorized for that
purpose, act as its representative for the purposes of signing documents and
giving notices and other communications in connection with this Agreement and
the transactions contemplated hereby, (c) specimen signatures of such authorized
directors and/or officers, and (d) the articles or certificate of incorporation
and bylaws or memorandum and articles of association (or other organizational
documents) of the Parent, certified as being true and complete.
3.4    Counterparts. Administrative Agent shall have received from Lenders,
Parent and Borrower, counterparts (in such number as may be requested by
Administrative Agent) of this Amendment signed on behalf of such Persons.
3.5    Expenses. Borrower shall have paid to Administrative Agent any and all
expenses payable to Administrative Agent (including counsel of Administrative
Agent) or Lenders pursuant to or in connection with this Amendment or as
required by the Credit Agreement.
3.6    No Default/No Event of Default/No Borrowing Base Deficiency. No Default
or Event of Default shall have occurred and be continuing and no Borrowing Base
Deficiency shall exist.
SECTION 4.    Reaffirmation of Loan Documents by Parent. Parent hereby ratifies,
confirms, and acknowledges that its obligations under the Credit Agreement and
each other Loan Document are in full force and effect and that Parent continues
to unconditionally and irrevocably, jointly and severally, guarantee the full
and punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, of all of the Secured Obligations, as such Secured
Obligations may have been amended by this Amendment pursuant to the Guaranty
Agreement. Parent hereby acknowledges that its execution and delivery of this
Amendment does not indicate or establish an approval or consent requirement by
Parent in connection with the execution and delivery of amendments to the Credit
Agreement or any of the other Loan Documents.
SECTION 5.    Representations and Warranties of Parent and Borrower. To induce
Lenders and Administrative Agent to enter into this Amendment, Parent and
Borrower each hereby represents and warrants to Lenders and Administrative Agent
as follows:
5.1    Reaffirm Existing Representations and Warranties. Each representation and
warranty of Parent or Borrower, as applicable, contained in the Credit Agreement
and the other Loan Documents is true and correct in all material respects
(except to the extent any such representation or warranty is qualified by
materiality or Material Adverse Effect, in which case it shall be true and
correct in all respects) on the date hereof after giving effect to the
amendments set forth herein, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (except to the extent any such representation or warranty is
qualified by materiality or Material Adverse Effect, in which case it shall be
true and correct in all respects) as of such specified earlier date.


4

--------------------------------------------------------------------------------





5.2    Due Authorization; No Conflict. The execution, delivery and performance
by Parent and Borrower of this Amendment are within Parent’s or Borrower’s, as
applicable, corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder or shareholder action (including,
without limitation, any action required to be taken by any class of directors of
Parent or Borrower or any other Person, whether interested or disinterested, in
order to ensure the due authorization of this Amendment). The execution,
delivery and performance by Parent and Borrower of this Amendment (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other third Person (including
shareholders or any class of directors, whether interested or disinterested, of
Parent, Borrower or any other Person), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of this Amendment, except such as have been obtained or made and
are in full force and effect other than those third party approvals or consents
which, if not made or obtained, would not cause a Default hereunder, could not
reasonably be expected to have a Material Adverse Effect or do not have an
adverse effect on the enforceability of this Amendment, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of any Credit Party or any order of any Governmental Authority, (c)
will not violate or result in a default under any Material Document or any
indenture, agreement or other instrument binding upon Borrower or any other
Credit Party or its Properties, or give rise to a right thereunder to require
any payment to be made by any Credit Party, and (d) will not result in the
creation or imposition of any Lien on any Property of Borrower or any other
Credit Party (other than the Liens created by the Loan Documents).
5.3    Validity and Enforceability. This Amendment constitutes a legal, valid
and binding obligation of Parent and Borrower, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
5.4    Acknowledgment of No Defenses. Parent and Borrower each acknowledges that
it has no defense to (%3) Borrower’s obligation to pay the Obligations when due,
or (%3) the validity, enforceability or binding effect against Borrower or any
other Credit Party of the Credit Agreement or any of the other Loan Documents
(to the extent a party thereto) or any Liens intended to be created thereby.
SECTION 6.    Miscellaneous.
6.1    Reaffirmation of Loan Documents. Any and all of the terms and provisions
of the Credit Agreement and the Loan Documents shall, except as amended and
modified hereby, remain in full force and effect. This Amendment shall not limit
or impair any Liens securing the Obligations, each of which are hereby ratified,
affirmed and extended to secure the Obligations as it may be increased pursuant
hereto. This Amendment constitutes a Loan Document.
6.2    Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.


5

--------------------------------------------------------------------------------





6.3    Counterparts. This Amendment may be executed in counterparts, including,
without limitation, by electronic signature, and all parties need not execute
the same counterpart; however, no party shall be bound by this Amendment until
Borrower, Parent and Lenders have executed a counterpart. Facsimiles or other
electronic transmissions (e.g. pdfs) of such executed counterparts shall be
effective as originals.
6.4    Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.
6.5    Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
6.6    Effectiveness. This Amendment shall be effective automatically and
without necessity of any further action by Borrower, Administrative Agent or
Lenders when counterparts hereof have been executed by Parent, Borrower and
Lenders.
6.7    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.




6

--------------------------------------------------------------------------------






BORROWER:
GRAN TIERRA ENERGY INTERNATIONAL     HOLDINGS LTD.

By:     /s/ Adrian Coral                
Name: Adrian Coral
Title:    Director




PARENT:
GRAN TIERRA ENERGY INC.

By:     /s/ Ryan Ellson                
Name: Ryan Ellson
Title:   Chief Financial Officer




Signature Page – Fourth Amendment

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:     THE BANK OF NOVA SCOTIA,
By:      /s/ Clement Yu                
Name: Clement Yu
Title: Director




By:      /s/ Ryan Moonilal                
Name: Ryan Moonilal
Title:    Analyst


Signature Page – Fourth Amendment

--------------------------------------------------------------------------------









LENDERS:    THE BANK OF NOVA SCOTIA, as a Lender
By:      /s/ Philip Lloyd                
Name:   Philip Lloyd
Title:    Director, International Banking






By:      /s/ Enrique Lopez                
Name:  Enrique Lopez
Title:    Vice President, International Banking


Signature Page – Fourth Amendment

--------------------------------------------------------------------------------







SOCIÉTÉ GÉNÉRALE,
as a Lender


By:      /s/ Max Sonnonstine                
Name:  Max Sonnonstine
Title:    Director


Signature Page – Fourth Amendment

--------------------------------------------------------------------------------







HSBC Bank Canada,
as a Lender


By:    /s/ Jason Lang                                  
Name: Jason Lang
Title: Director, Global Banking


By: /s/ Greg Gannett    
Name: Greg Gannett
Title:     Managing Director, Global Banking


Signature Page – Fourth Amendment

--------------------------------------------------------------------------------






Export Development Canada,
as a Lender


By:    /s/ Trystan Glynn-Morris                 
Name: Trystan Glynn-Morris
Title: Senior Associate
            Structured and Project Finance
    


By: /s/ Frank Kelly    
Name: Frank Kelly
Title:     Director, Extractive Industries
            Structured and Project Finance


Signature Page – Fourth Amendment

--------------------------------------------------------------------------------






Natixis, New York Branch,
as a Lender


By:    /s/ Morvan Mallegol                         
Name: Morvan Mallegol
Title: Director
    


By: /s/ Federico Fiorentini    
Name: Federico Fiorentini
Title:     Managing Director


Signature Page – Fourth Amendment

--------------------------------------------------------------------------------






Royal Bank of Canada,
as a Lender


By: /s/ Bryn Davies                               
Name: Bryn Davies
Title:    Authorized Signatory


Signature Page – Fourth Amendment

--------------------------------------------------------------------------------






ANNEX I

List of Maximum Credit Amounts


Lender
Applicable Revolving Credit Percentage
Maximum Revolving Credit Amounts
The Bank of Nova Scotia
22.50%
$112,500,000.00
Société Générale
22.50%
$112,500,000.00
HSBC Bank Canada
17.50%
$87,500,000.00
Export Development Canada
15.00%
$75,000,000.00
Natixis, New York Branch
15.00%
$75,000,000.00
Royal Bank of Canada
7.50%
$37,500,000.00
TOTAL:
100.00000000%
$500,000,000.00









Annex I

--------------------------------------------------------------------------------






EXHIBIT B

FORM OF BORROWING REQUEST
[             ], 20[  ]
Gran Tierra Energy International Holdings Ltd., an exempted company duly
incorporated with limited liability and existing under the laws of the Cayman
Islands (the “Borrower”), pursuant to Section 2.04 of the Credit Agreement dated
as of September 18, 2015 (together with all amendments, restatements,
supplements or other modifications thereto, the “Credit Agreement”) among the
Borrower, the Parent, The Bank of Nova Scotia, as Administrative Agent and the
other agents and lenders (the “Lenders”) which are or become parties thereto
(unless otherwise defined herein, each capitalized term used herein is defined
in the Credit Agreement), hereby requests a Borrowing of [the Term/a Revolving]
Loan as follows:
(i)Aggregate amount of the requested Borrowing is $[            ];
(ii)    Date of such Borrowing is [            ], 20[  ];
(iii)    Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];
(iv)    [The initial Interest Period applicable thereto is [            ];]
[Applicable only to Eurodollar Borrowings]
(v)    Amount of Borrowing Base in effect on the date hereof is $[            ];
(vi)    Total Revolving Credit Exposures on the date hereof (i.e., outstanding
principal amount of Revolving Loans and total LC Exposure) are $            ];
(vii)    Pro forma total Revolving Credit Exposures (after giving effect to any
requested Borrowing of Revolving Loans on or prior to the Borrowing Date) are
$[            ]; and
(viii)    Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06 of the
Credit Agreement, is as follows:
[    ]
[    ]
[    ]
[    ]
[    ]


Exhibit B

--------------------------------------------------------------------------------







The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested Borrowing
under the terms and conditions of the Credit Agreement.


At the time of and immediately after giving effect to the Borrowing of Revolving
Loans or the issuance, amendment, renewal or extension of such Letter of Credit,
as applicable set forth above, the Borrower together with the other Credit
Parties shall not have any cash or cash equivalents (other than Excluded Cash)
in excess of $35,000,000 in the aggregate.


GRAN TIERRA ENERGY INTERNATIONAL HOLDINGS LTD.
By:         
Name:        
Title:        






Exhibit B